DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Reference number “3” in Fig. 1 does not contain a line showing what feature it references.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-3, 6-13, and 14-15 are objected to because of the following informalities:
Claim 2 ends in a semi-colon but should end in a period.
Claim 6 recites “an including a series of electric wires”. This is believed to be a typo but the intended language is unclear.
Claims not specifically referenced are objected based on their dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 17 recite “said sensor provided for insertion…”. The term “said sensor” lacks antecedent basis. The term does not derivate antecedent basis from the preamble “A sensor probe” because, based on the original disclosure, the sensor is an element of the sensor probe. Additionally, “at least one fuel sensor” is later claimed. It is believed this limitation is intended to recite “said sensor probe provided for insertion…”.
	Claim 15 recites “said bushing”. The phrase lacks antecedent basis. Claim 9 introduces basis for “a bushing”; however, claim 15 neither depends directly or indirectly from claim 9 and thus does not derive antecedent basis from claim 9.
Claims not specifically referenced are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caligaris (WO 2014/167471 A1).
Regarding claim 1, Caligaris discloses a fracking sensor probe for detecting the level of fuel maintained in the fuel tank of a fracking truck, the fuel tank having a fuel inlet (See Fig. 6A; Page 5 lines 11-15 – the use of the probe with a fracking truck is considered an intended use which the probe disclosed by Caligaris is capable of performing), comprising:
said sensor provided for insertion into the fuel tank of a fracking truck (the use of the probe with a fracking truck is considered an intended use which the probe disclosed by Caligaris is capable of performing), said sensor having an outer spout (3), said sensor having an inner housing (31), said inner housing extending through said outer spout and being concentrically arranged therein (Page 18 line 11-16);
a cap (2) provided at the upper end of said outer spout and inner housing, said cap capable of being connected to the fuel inlet for the fuel tank (See Fig. 6A; Page 15 line 30 – Page 16 line 4);
an adaptor (30) securing to said cap, said outer spout securing to one of said adaptor and cap, and said inner housing securing to said adaptor (Page 15 line 30 – Page 16 line 4);
there being a fuel flow path through said adaptor, and said fuel flow path extending between said inner housing and outer spout (Page 15 line 30 – Page 16 line 4);
at least one fuel sensor provided within said inner housing and provided for detecting the fuel level when the sensor is at the level of fuel in the fuel tank (Page 19 lines 5-12);
an electric line connecting to said sensor and said electric line provided through the said adaptor (See Fig. 3A; Page 5 line 27-30; Page 6 lines 12-16) for delivery of information remotely regarding the fuel level within the fuel tank of the fracking truck and initiating delivery of fuel to the said fuel tank to replenish fuel supply to the fracking truck (Page 13 lines 18-25; this limitation is considered an intended use which the electric line disclosed by Caligaris is capable of performing).

Regarding claim 16, Caligaris discloses a sensor probe for detecting the level of fuel maintained in a fuel tank, the fuel tank having a fuel inlet (See Fig. 6A; Page 5 lines 11-15), comprising:
said sensor provided for insertion within the fuel tank, said sensor having an outer spout (3), said sensor having an inner housing (31), said inner housing through said outer spout is concentrically arranged therein; a cap provided at the upper end of said spout and inner housing (Page 18 lines 11-16);
said cap (2) capable of being connected to the fuel inlet for the fuel tank (See Fig. 6A; Page 15 line 30 – Page 16 line 4);
an adaptor (30) securing to said cap, said outer spout securing to one of said adaptor and cap, and said inner housing securing to said adaptor (Page 15 line 30 – Page 16 line 4);
there being a fuel flow path through said adaptor, and said fuel flow path extending between said inner housing and outer spout (Page 15 line 30 – Page 16 line 4);
at least one fuel sensor provided within said inner housing and provided for detecting the fuel level when the sensor is at the level of the fuel in the fuel tank (Page 19 lines 5-12);
an electric line connecting to said sensor and said electric line provided through the said adaptor (See Fig. 3A; Page 5 line 27-30; Page 6 lines 12-16) for delivery of information remotely regarding the fuel level within the fuel tank and initiating delivery of fuel to the said fuel tank to replenish the fuel supply within said tank (Page 13 lines 18-25; this limitation is considered an intended use which the electric line disclosed by Caligaris is capable of performing).

Regarding claim 17, Caligaris discloses the inner housing extends below the outer spout of the sensor probe during its installation (the limitation “during its installation” renders the limitation an intended use, the inner housing of Caligaris is capable of extending below the outer spout when the probe is being assembled/installed).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Caligaris in view of Kamio (US PGPub 2008/0314674).
	Regarding claim 2, Caligaris discloses there are more than one sensor being vertically aligned within the inner housing of said sensor probe (Page 15 lines 18-26).
If Caligaris is found to not explicitly disclose there are more than one sensor being vertically aligned within the inner housing of said sensor probe:
Kamio teaches a sensor probe for detecting the level of fuel maintained in the fuel tank, comprising more than one sensor vertically aligned within an inner housing of said sensor probe (¶50).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Caligaris, by including more than one sensor being vertically aligned within the inner housing of said sensor probe, based on the teaching of Kamio, for the purpose of detecting multiple levels of fuel (¶50).

Regarding claim 3, the combination of Caligaris and Kamio teaches are three sensors provided vertically arranged within the inner housing of the sensor probe (Kamio ¶50).

Regarding claim 14, the combination of Caligaris and Kamio teaches said sensors have buoyancy, and are floatable upon the fuel in said inner housing (Caligaris Page 1 lines 16-19; Kamio ¶50).

Regarding claim 15, the combination of Caligaris and Kamio teaches said bushing limits the upper level of flotation of its associated sensor during usage (Kamio ¶50).

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Caligaris and Kamio in view of Baber (US PGPub 2007/0210528).
Regarding claim 4, the combination of Caligaris and Kamio are silent regarding a camlock is operatively associated with the probe cap to provide for locking of the sensor probe onto the fuel inlet of the fracking truck.
However, Baber teaches a camlock is operatively associated with a probe cap to provide for locking of a sensor probe onto a fuel inlet (¶14).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Caligaris, by including a camlock is operatively associated with the probe cap to provide for locking of the sensor probe onto the fuel inlet of the fracking truck, based on the teaching of Baber, for the purpose of providing a conventional locking mechanism (¶14).

Regarding claim 5, the combination of Caligaris, Kamio, and Baber teaches said inner housing and outer spout of the sensor having a series of apertures (601) provided therethrough to allow for passage of fuel into the sensor probe during its usage (Caligaris Page 20 lines 13-29).

Regarding claim 6, the combination of Caligaris, Kamio, and Baber teaches a series of electric wires connecting with each of the probe sensors, and said wires extending through the said adaptor for connecting with the electric line of any monitoring equipment (Caligaris Page 6 line 20 – Page 7 line 2).

Regarding claim 7, the combination of Caligaris, Kamio, and Baber teaches including an electrical connector provided upon the outer surface of the said adaptor, and said electric outlet connecting with the electrical lines connecting with the sensors, and said outlet provided for connecting with the circuit lines from the monitoring equipment to provide for a determination of the level of fuel remaining in the fuel tank of the fracking truck, during its operation (Page 14 lines 7-10).

Regarding claim 8, the limitation” said monitoring equipment operatively associated with a fuel truck and capable of initiating the delivery of fuel into the fuel tank of the fracking truck, when additional fuel is needed, and for curtailing the delivery of fuel to the fracking truck, when its fuel tank is filled to capacity” describes only details of the monitoring equipment which are outside the scope of the sensor probe and establish only what the sensor probe is capable of being used with, the sensor probe disclosed by Caligaris is capable of being use with such equipment.

Regarding claim 9, the combination of Caligaris, Kamio, and Baber teaches including a bushing provided within the inner housing and provided for securement of a sensor thereto during usage of the fracking sensor probe (Kamio ¶50).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Caligaris, Kamio, and Baber in view of Sakakibara et al. (US PGPub 2009/0107872), hereinafter “Sakakibara”.
Regarding claim 10, the combination of Caligaris, Kamio, and Baber is silent regarding including a swivel connecting with said adaptor and provided for communicating with the fuel flow path through said adaptor and for connecting with the fuel line of the fuel supply for delivery of fuel to the fuel tank of said fracking truck during its functioning.
However, Sakakibara teaches a swivel (47) connecting with an adaptor (34) and provided for communicating with a fuel flow path through said adaptor and for connecting with a fuel line (40) of a fuel supply for delivery of fuel to a fuel tank (10) (¶¶44,47,48).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Caligaris, by including a swivel connecting with said adaptor and provided for communicating with the fuel flow path through said adaptor and for connecting with the fuel line of the fuel supply for delivery of fuel to the fuel tank of said fracking truck during its functioning, based on the teaching of Sakakibara, for the purpose of easily positing a joint (¶25).

Regarding claim 11, the combination of Caligaris, Kamio, Baber, and Sakakibara teaches each sensor is formed as a reed switch, for detecting fuel level within the fuel tank of the fracking truck (Kamio ¶50).

Regarding claim 12, the combination of Caligaris, Kamio, Baber, and Sakakibara teaches said inner housing threadedly engages with the adaptor (See Caligaris Fig. 3A).

Regarding claim 13, the combination of Caligaris, Kamio, Baber, and Sakakibara teaches said outer spout threadedly engages with one of the cap or adaptor (See Caligaris Fig. 3A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747